     Case 2:18-cv-07347-JLS-JC Document 106 Filed 07/01/20 Page 1 of 2 Page ID #:3157



 1     MICHAEL N. FEUER, SBN 111529                 MITCHELL A. KAMIN, SBN 202788
 2     City Attorney                                NEEMA T. SAHNI, SBN 274240
       JAMES P. CLARK, SBN 64780                    JESSICA R. HANSON, SBN 313247
 3     Chief Deputy City Attorney                   Covington & Burling LLP
 4     KATHLEEN A. KENEALY, SBN                     1999 Avenue of the Stars, Suite 3500
       212289                                       Los Angeles, California 90067-4643
 5     Chief Assistant City Attorney                mkamin@cov.com
 6     VALERIE L. FLORES, SBN 138572                Telephone: (424) 332-4800
       Managing Senior Assistant City Attorney      Facsimile: (424) 332-4749
 7     MICHAEL DUNDAS, SBN 226930
 8     Deputy City Attorney                         DAVID M. ZIONTS, pro hac vice
       200 North Main Street, City Hall East        BENJAMIN L. CAVATARO, pro hac
 9     Suite 800                                    vice
10     Los Angeles, California 90012                IVANO M. VENTRESCA, pro hac vice
       mike.dundas@lacity.org                       Covington & Burling LLP
11     Telephone: (213) 978-8130                    One CityCenter
12     Facsimile: (213) 978-8312                    850 Tenth Street NW
                                                    Washington, DC 20001
13                                                  dzionts@cov.com
14                                                  Telephone: (202) 662-6000
                                                    Facsimile: (202) 662-5987
15
16    Attorneys for Plaintiff City of Los Angeles

17                             UNITED STATES DISTRICT COURT
18                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

19
                                                         Case No.: 2:18-cv-07347-JLS-JC
20     CITY OF LOS ANGELES,

21                                                       NOTICE OF LODGING OF
             Plaintiff,
                                                         [PROPOSED] FINAL JUDGMENT
22
             v.
23                                                       Judge: Honorable Josephine L. Staton
24     WILLIAM P. BARR, Attorney General of
       the United States, et al.,
25
26           Defendants.
27
28
                             NOTICE OF LODGING OF [PROPOSED] FINAL JUDGMENT
     Case 2:18-cv-07347-JLS-JC Document 106 Filed 07/01/20 Page 2 of 2 Page ID #:3158



 1          Pursuant to this Court’s June 17, 2020 Order (ECF No. 105), Plaintiff City of Los
 2    Angeles hereby notices the lodging of the enclosed proposed final judgment.
 3
 4     Dated: July 1, 2020                        Respectfully submitted,

 5                                                /s/ Neema T. Sahni
 6     MICHAEL N. FEUER, SBN 111529
       City Attorney                              MITCHELL A. KAMIN, SBN 202788
 7     JAMES P. CLARK, SBN 64780                  NEEMA T. SAHNI, SBN 274240
 8     Chief Deputy City Attorney                 JESSICA R. HANSON, SBN 313247
       KATHLEEN A. KENEALY, SBN                   Covington & Burling LLP
 9     212289                                     1999 Avenue of the Stars, Suite 3500
10     Chief Assistant City Attorney              Los Angeles, California 90067-4643
       VALERIE L. FLORES, SBN 138572              mkamin@cov.com
11     Managing Senior Assistant City             Telephone: (424) 332-4800
12     Attorney                                   Facsimile: (424) 332-4749
       MICHAEL DUNDAS, SBN 226930
13     Deputy City Attorney                       DAVID M. ZIONTS, pro hac vice
14     200 North Main Street, City Hall East      BENJAMIN L. CAVATARO, pro hac
       Suite 800                                  vice
15     Los Angeles, California 90012              IVANO M. VENTRESCA, pro hac
16     mike.dundas@lacity.org                     vice
       Telephone: (213) 978-8130                  Covington & Burling LLP
17     Facsimile: (213) 978-8312                  One CityCenter
18                                                850 Tenth Street NW
                                                  Washington, DC 20001
19                                                dzionts@cov.com
20                                                Telephone: (202) 662-6000
                                                  Facsimile: (202) 662-5987
21
22                                                COUNSEL FOR PLAINTIFF
23
24
25
26
27
28
                                                   1
                             NOTICE OF LODGING OF [PROPOSED] FINAL JUDGMENT
